Exhibit 10.1

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS

COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Name of Participant:      Blank, Donna        

NATIONAL FINANCIAL PARTNERS CORP.

EMPLOYMENT INDUCEMENT

RESTRICTED STOCK UNIT AGREEMENT

This EMPLOYMENT INDUCEMENT RESTRICTED STOCK UNIT AGREEMENT, made as of the date
set forth on the Notice of Grant of Restricted Stock Units, by and between
National Financial Partners Corp., a Delaware corporation (the “Company”), and
Donna J. Blank (the “Participant”).

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company has authorized the grant to the Participant of the
Restricted Stock Units as set forth in the Notice of Grant of Restricted Stock
Units to the Participant as part of an inducement for employment in accordance
with New York Stock Exchange Rule 303A.08 pursuant to the letter agreement by
and between the Company and the Participant dated August 4, 2008 regarding the
terms of the Participant’s employment with the Company.

NOW, THEREFORE, as a material inducement for the Participant to commence
employment with the Company, and in consideration of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the parties
hereto have agreed and do hereby agree as follows:

 

1. Grant of Award. Pursuant to the Committee’s action on July 30, 2008, the
Company grants to the Participant, as of the effective date of grant specified
in the Notice of Grant of Restricted Stock Units and subject to the terms and
conditions set forth herein, the number of Restricted Stock Units as shown on
the Notice of Grant of Restricted Stock Units. Record of the Participant’s grant
shall be kept on the books of the Company until the Restricted Period (as
defined in Section 2) shall have lapsed.

 

2.

Vesting. The Restricted Stock Units granted to the Participant shall vest and
become payable in accordance with the schedule set forth in the Notice of Grant
of Restricted Stock Units, attached hereto as Exhibit A. Such schedule indicates
each date upon which the Participant shall be entitled to receive shares of
Common Stock, provided that as of each such vesting date, the Participant’s
Employment, as defined below, with the Company and its affiliates has not been
terminated, except as otherwise provided herein. The period from the date of
grant of a Restricted Stock Unit to the



--------------------------------------------------------------------------------

 

date it becomes vested and payable shall be referred to herein as the
“Restricted Period.”

 

3. Form of Payment. Unless otherwise determined by the Committee at the time of
payment, and except as provided in Section 8, each Restricted Stock Unit granted
hereunder shall represent the right to receive one share of Common Stock upon
the vesting of such Restricted Stock Unit.

 

4. Dividend Equivalents. Restricted Stock Units shall earn dividend equivalents
as of each date (a “Dividend Date”) on which cash dividends and/or special
dividends and distributions are paid with respect to Common Stock, provided that
the record date with respect to such dividend or distribution occurs within the
Restricted Period. Dividend equivalents earned during each Restricted Period
shall be paid on the following vesting date, at the discretion of the Committee,
in cash or additional Restricted Stock Units.

 

   If paid in additional Restricted Stock Units, the number of Restricted Stock
Units earned for each dividend paid shall equal the quotient obtained by
dividing (a) the product of (i) the number of the Restricted Stock Units
credited to such participant’s account on the record date for such dividend or
distribution and (ii) the per share dividend (or distribution value) payable on
such Dividend Date, by (b) the Fair Market Value of a share of Common Stock as
of such Dividend Date. Immediately prior to a vesting date, the data for each
dividend paid during a Restricted Period, as calculated in accordance with the
previous sentence, shall be aggregated and rounded to the nearest whole number,
and the Restricted Stock Units will be awarded.

 

5. Restrictions on Transfer. Restricted Stock Units may not be transferred or
otherwise disposed of by the Participant, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee, or by will or the laws of descent and distribution. No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Stock Units by any holder
thereof in violation of the provisions of this Restricted Stock Unit Agreement
shall be valid, and the Company will not transfer any of such Restricted Stock
Units on its books, nor will any dividends be paid thereon, unless and until
there has been full compliance with such provisions to the satisfaction of the
Company. The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.

 

6. Approvals. No shares of Common Stock shall be issued under this Restricted
Stock Unit Agreement unless and until all legal requirements applicable to the
issuance of such shares have been complied with to the satisfaction of the
Committee. The Committee shall have the right to condition any issuance of
shares to the Participant on the Participant’s undertaking in writing to comply
with such restrictions on the subsequent disposition of such shares as the
Committee shall deem necessary or advisable as a result of any applicable law or
regulation.

 

7.

Termination of Employment. Subject to Section 8 below, in the event that the
Participant’s Employment with the Company and its affiliates terminates other
than because of the Participant’s death or Disability, those Restricted Stock
Units with respect

 

2



--------------------------------------------------------------------------------

 

to which the restrictions and forfeiture provisions have not lapsed shall
immediately be forfeited and cancelled. In the event that the Participant’s
Employment with the Company and its affiliates terminates because of the
Participant’s death or Disability, all Restricted Stock Units with respect to
which the restrictions and forfeiture provisions have not lapsed shall become
immediately vested and payable.

 

8. Change in Control. In the event of a Change in Control (as defined in
paragraph 8(c) below), the following provisions shall apply to the Restricted
Stock Units that have not become vested and payable as of the effective date of
such Change in Control:

 

  (a) In the event that the Restricted Stock Units are not expressly assumed by
a successor to the Company’s business pursuant to the transaction(s)
constituting a Change in Control, all of the Restricted Stock Units with respect
to which the restrictions and forfeiture provisions have not lapsed shall become
immediately vested and payable in cash upon ten business days following such
Change in Control. The amount to be so paid to the Participant shall be
calculated by multiplying (i) the number of Restricted Stock Units then becoming
vested and payable by (ii) the per share Fair Market Value of the Common Stock
as of the date of the Change in Control.

 

  (b) In the event that the Restricted Stock Units are expressly assumed by a
successor to the Company’s business pursuant to the transaction(s) constituting
a Change in Control, the Restricted Stock Units shall remain subject to their
original terms and conditions, except as adjusted by the Committee to provide
for such assumption; provided, however, that in the event the Participant’s
Employment with the Company and its affiliates is terminated either (i) in
contemplation of the Change In Control six months prior to the Change in Control
or (ii) as a result of the Change in Control within eighteen months after the
Change in Control either (x) by such successor entity or one of its affiliates
other than for Cause (as defined in paragraph 8(c) below), or (y) by the
Participant for Good Reason (as defined in paragraph 8(c) below), those
Restricted Stock Units with respect to which the restrictions and forfeiture
provisions have not lapsed as of the effective date of such termination of
Employment shall become immediately vested and payable as of the effective date
of such termination.

 

  (c) Definitions: For purposes of this Agreement:

 

    

“Cause” shall mean (i) the failure of the Participant to substantially fulfill
his or her obligations with respect to his or her Employment, (ii) the
Participant is charged with or convicted of a felony or engages in conduct that
constitutes gross negligence or gross misconduct in carrying out his or her
duties with respect to his or her Employment, (iii) violation by the Participant
of any noncompetition, nonsolicitation or confidentiality provision contained in
any agreement between the Participant and the Company, (iv) any material act by
the Participant involving dishonesty or disloyalty or any act by the Participant
involving moral turpitude which adversely affects the business of the

 

3



--------------------------------------------------------------------------------

 

Company or (v) the breach by the Participant of any material provision of the
Company’s code of ethics or policies with regard to trading in securities of the
Company or any other policies or regulations of the Company governing the
conduct of its employees or contractors.

 

     A “Change in Control” shall mean:

(1) any “person”, as such term is used in Sections 3(a)(9) and 13(d) of the
Securities and Exchange Act of 1934 (the “Securities Act”), other than the
Company or any employee benefit plan sponsored by the Company, becomes a
“beneficial owner”, as such term is used in Rule 13d-3 promulgated under the
Securities Act, of 30% or more of the outstanding shares of common stock of the
Company;

(2) the dissolution or sale of all or substantially all of the assets of the
Company;

(3) consummation of a merger or consolidation after which, (A) the shareholders
of the Company immediately prior to the combination do not hold, directly or
indirectly, Voting Securities (as defined below) or other ownership interests of
the entity or entities, if any, that succeed to the business of the Company
having more than 50% of the Voting Power (as defined below) of the combined
company in substantially the same proportions as they beneficially owned the
Voting Securities of the Company (there being excluded from the Voting
Securities held by such shareholders, but not from the Voting Securities of the
combined company, any shares received by affiliates of such other company in
exchange for securities of such other company) or (B) individuals who were
Incumbent Members (as defined below) of the Board immediately before such
combination do not hold a majority of the seats on the board of directors of the
combined company; or

(4) at any time after December 16, 2004, individuals who, as of December 16,
2004, constitute the Board (the “Incumbent Members”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to December 16, 2004 whose election,
or nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the then Incumbent Members shall be considered as
though such individual were an Incumbent Member, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board.

For purposes hereof (A) “Voting Securities” shall mean any securities of a
corporation entitled, or which may be entitled, to vote on matters submitted to
the stockholders generally (whether or not entitled to vote in the general

 

4



--------------------------------------------------------------------------------

election of directors), or securities which are convertible into, or exercisable
or exchangeable for, such Voting Securities, whether or not subject to the
passage of time or any contingency and (B) “Voting Power” shall mean the number
of votes available to be cast (determined by reference to the maximum number of
votes entitled to be cast by the holders of such Voting Securities, or by the
holders of any other Voting Securities into which such other Voting Securities
may be convertible, exercisable or exchangeable for, upon any matter submitted
to stockholders where the holders of all Voting Securities vote together as a
single class) by the holders of Voting Securities.

“Common Stock” means the common stock, par value $0.10 per share, of the
Company.

“Employment” means employment with, or services performed as an officer,
non-Employee director, Employee, independent contractor (including, without
limitation, managers, including an entity manager) or agent of or as a
consultant to, the Company or any Related Entity.

“Good Reason” shall mean any of the following without the consent of the
Participant: (i) a material diminution in Participant’s position, duties or
responsibilities from those held, exercised and/or assigned to Participant
immediately prior to a Change in Control, (ii) a substantial reduction, in the
aggregate, of current base salary, bonus opportunity, incentive compensation and
benefits provided to the Participant other than an across-the-board reduction
which applies to other similarly situated Participants or (iii) any requirement
that the Participant’s services be rendered primarily at a location or locations
more than 50 miles from the Participant’s principal place of Employment as of
the date of a Change in Control.

 

9. Taxes. The Participant understands that the Participant (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Stock Unit Agreement. At the time
the Participant recognizes taxable income in respect to the Restricted Stock
Units, the Participant shall owe to the Company an amount equal to the federal,
state and/or local taxes the Company determines it is required to withhold under
applicable tax laws with respect to the payment of the Restricted Stock Units.
At the Company’s discretion, the Participant may satisfy the foregoing
requirement by one or a combination of the following methods: (a) making a
payment to the Company in cash or cash equivalents; (b) with the consent of the
Company, by authorizing the Company to withhold cash otherwise due to the
Participant; (c) authorizing the Company to withhold a portion of the shares of
Common Stock to be received hereunder having a value equal to or less than the
minimum amount required to be withheld or (d) a combination of the foregoing.

 

10.

Compliance with Law and Regulations. This Agreement, the Award granted hereby
and any obligation of the Company hereunder shall be subject to all applicable

 

5



--------------------------------------------------------------------------------

 

federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required.

 

11. Additional Terms and Conditions. The Participant shall have none of the
rights of a stockholder of the Company with respect to any portion of such
Inducement Award unless and until shares of Common Stock have been issued to the
Participant in settlement of such Inducement Award. The Restricted Stock Units
granted to the Participant pursuant to this Agreement are granted on a
stand-alone basis outside the National Financial Partners Corp. 2002 Stock
Incentive Plan (the “Plan”), as a material inducement for the Participant to
commence employment with the Company. Notwithstanding the foregoing, it is
intended that all of the terms and conditions of the Plan that would otherwise
have been applicable to the Restricted Stock Units if the Restricted Stock Units
been granted under the Plan (except as otherwise expressly provided herein) be
applicable to the Restricted Stock Units granted pursuant to this Agreement, and
accordingly, references to the Plan are made herein for such purpose. Unless
otherwise defined in this Agreement, terms used in this Agreement will have the
meanings as set forth in the Plan. The Committee of the Board is authorized to
grant to the Participant, as of the effective date of grant specified in the
Notice of Grant of Restricted Stock Units and subject to the terms and
conditions set forth herein, the number of Restricted Stock Units as shown on
the Notice of Grant of Restricted Stock Units.

 

12. Notices. Any notices required or permitted hereunder shall be addressed to
Office of the General Counsel, National Financial Partners, 340 Madison Avenue,
New York, New York, 10173, or to the Participant at the address then on record
with the Company, as the case may be, and deposited, postage prepaid, in the
United States mail. Either party may, by notice to the other given in the manner
aforesaid, change his/her or its address for future notices.

 

13. Binding Agreement; Successors. This Agreement shall bind and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
Participant’s personal representatives and beneficiaries.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
all Persons.

 

15. Amendment. This Agreement may be amended or modified by the Company at any
time; provided, that notice is provided to the Participant in accordance with
Section 12; and provided, further, that no amendment or modification that is
adverse to the rights of the Participant as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto.

 

16.

Adjustment. Subject to any required action by the stockholders of the Company,
the number of shares of Common Stock covered by each outstanding Restricted
Stock Unit, the purchase price of each such outstanding Restricted Stock Unit,
as well as

 

6



--------------------------------------------------------------------------------

 

any other terms that the Committee determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the shares of Common Stock,
or similar transaction affecting the shares of Common Stock, (ii) any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company, or (iii) as the Committee may
determine in its discretion, any other transaction with respect to Common Stock
to which Section 424(a) of the Internal Revenue Code of 1986, as amended (the
“Code”) applies or a similar transaction; provided, however that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” The Committee shall make such
adjustment and its determination shall be final, binding and conclusive. Except
as the Committee determines, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to a Restricted Stock Unit.

 

17. Awards and Certificates. Shares of Common Stock issuable upon settlement of
a Restricted Stock Unit shall be evidenced in such manner as the Committee may
deem appropriate, including book-entry registration or issuance of one or more
stock certificates. Any certificate issued in respect of a Restricted Stock Unit
shall be registered in the name of such Participant and shall bear appropriate
legends referring to the terms, conditions, and restrictions applicable to such
Award, if any.

 

18. No Right of Employment. This Agreement shall not confer upon the Participant
any right to continued Employment, nor shall it interfere in any way with the
right of the Company or any related entity thereof to terminate the Employment
of the Participant at any time.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Participant has hereunto set his
hand, all as of the day and year set forth below.

 

NATIONAL FINANCIAL PARTNERS CORP. /s/ Stancil E. Barton Name: Stancil E. Barton
Title: Executive Vice President, General Counsel

The undersigned hereby acknowledges having read this Agreement and hereby agrees
to be bound by all provisions set forth herein.

 

DONNA J. BLANK /s/ Donna J. Blank

Dated as of: 4/17/09

 

8



--------------------------------------------------------------------------------

EXHIBIT A

NATIONAL FINANCIAL PARTNERS CORP.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

PURSUANT TO THE

EMPLOYMENT INDUCEMENT RESTRICTED STOCK UNIT AGREEMENT

This Notice is to certify that you, Donna J. Blank (the “Participant”), have
been granted the number of Restricted Stock Units set forth below under the
terms and conditions set forth in this Notice as part of an inducement for
employment in accordance with New York Stock Exchange Rule 303A.08 pursuant to
the letter agreement by and between National Financial Partners Corp. (the
“Company”) and the Participant dated August 4, 2008 regarding the terms of the
Participant’s employment with the Company.

This Notice is subject to and incorporates by reference the terms and conditions
of the Employment Inducement Restricted Stock Unit Agreement (the “Agreement”),
two copies of which are enclosed. Please refer to the Agreement for an
explanation of the terms and conditions of this grant and a full description of
your rights and obligations. You must sign the Agreement in order for this
Notice and grant to be effective. Please sign and date both copies of the
Agreement on the last page, returning one to Malika Hinkson and retaining the
other for your records.

 

Name of Participant:

   Donna J. Blank

Number of Restricted Stock Units:

   25,775

Grant Date:

   September 1, 2008

Vesting Schedule:

   Subject to Participant’s continuous Employment as defined in the Agreement
and subject to accelerated vesting in certain circumstances, one-third of this
Restricted Stock Unit Grant shall vest on each of the first three yearly
anniversaries of the Grant Date.

Additional Terms:

   See the Restricted Stock Unit Agreement.

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS

COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

 

9